DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 7 September 2022 has been entered.
Disposition of claims:
	Claims 1 and 6 have been amended.
	Claims 2-3 and 5 are cancelled.
	Claims1, 4, and 6-18 are pending.
The amendment to claim 6 has overcome the rejections of claims 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) set forth in the last Office action as well as the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”), and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 7 September 2022 regarding the rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) have been fully considered but they are not persuasive.
Applicant argues that the resultant compound of the rejection does not have a structure that meets the limitations of the amended claim 1. 
However, as outlined below, the resultant compound of the rejection has the structure of the instant Compound 22, which is a compound of the current claim 1.
The compound cited by Applicant in the argument appears to be the compound cited in the Office action of 8 December 2021 rather than the Office action of 7 June 2022.

Applicant’s arguments with respect to the rejections of claims 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) set forth in the last Office action as well as the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”), and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”).
Regarding claims 1 and 4: Ito discloses the compound shown below {Table 9, Compound D93}.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ito does not exemplify a compound similar to Ito’s compound shown above except for comprising two dibenzothiophene moieties in place of two dibenzofuran moieties.
However Ito teaches that the compounds of Ito have the structure of general formula (1) {paragraphs [0011]-[0012]}, which is a pyrene structure comprising the amine structure shown below as a substituent {paragraphs [0014]-[0015]}.

    PNG
    media_image2.png
    88
    204
    media_image2.png
    Greyscale

Ar1 has the structure shown below, and Ar2 can optionally have the structure general formula (3) shown below as well {paragraphs [0016]-[0018]}. 

    PNG
    media_image3.png
    66
    159
    media_image3.png
    Greyscale

Where in the structure shown above X can be O or S and rings A and B can each be benzene {paragraphs [0017]-[0021]}.
In the compound of Ito shown above, both Ar1 and Ar2 are each moieties having the structure of general formula (3) in which X is O and rings A and B are in each case benzene. 
As described above, X can alternatively be S.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted S atoms in place of O atoms in each of the dibenzofuran moieties making them each dibenzothiophene moieties, based on the teaching of Ito. The substitutions would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of S as the variable X would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The resultant compound would have the structure shown below, which is a compound having the same structure as the instant Compound 22.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ito teaches the claimed invention above but fails to teach that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. It is reasonable to presume that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm is inherent to Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Figure 6 of the instant specification describes that the instant Compound 10 are light absorbing materials wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. The compound shown above has the structure of the instant Compound 22 and is structurally similar to the instant Compound 10. The difference being that the compound shown above comprises a dibenzothiophene structure as the instant Ar while the instant Compound 10 comprise dibenzofuran. Paragraph [0056] of the instant specification lists these groups as being obvious variants of each other. Therefore, similar results would be obtained when one of these groups is used in place of the other.
Additionally, paragraphs [0010] and [0063] only describe the compounds of the instant specification that have a maximum absorption wavelength from about 380 nm to about 410 nm in that they have the structure of Formula 1. The compound shown above has the structure of the instant Compound 22. Therefore, given that the instant Compound 22 has the structure of the instant Formula 1 and is one of the specifically exemplified compounds of the disclosure, it would be expected that the instant Compound 22 would be a light absorbing material wherein a maximum absorption wavelength is from about 380 nm to about 410 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Allowable Subject Matter
Claims 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 6-12, as outlined above, Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) is the closest prior art. However, Ito does not teach that the compounds of Ito that meet the limitations of the compounds of the current claims 6-12 are useful as light absorbers located in an absorption layer located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device. While the prior art teaches light absorption layers located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device, the prior art does not teach or suggest that any of the compounds of the current claims 6-12 are useful in such a layer.
As outlined in the last Office action, Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”), is a representation of the closest prior art. However, Naraoka does not teach a monoamine compound comprising both a dibenzofuran and a dibenzothiophene as well as a pyrene. Neither does the prior art teach or motivate modifying the disclosure of Naraoka to use a monoamine compound having the structure of the Formula 1 of the current claim 6 as a material of the capping layer of Naraoka.

Regarding claims 13-18, as outlined above, Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) is the closest prior art. However, Ito does not teach that the compounds of Ito that meet the limitations of the compounds of the current claims 13-18 are useful as light absorbers located in an absorption layer located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device. While the prior art teaches light absorption layers located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device, the prior art does not teach or suggest that any of the compounds of the current claims 13-18 are useful in such a layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786